         Case 6:20-cv-07039-FPG Document 13 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

CARRIE M. LEO,

                                                    Plaintiff,

                              v
                                                                 Index No. 6:20-cv-07039
NEW YORK STATE DEPARTMENT OF                                     (Hon. Frank P. Geraci, Jr.)
ENVIRONMENTAL CONSERVATION, and THE
UNITED STATES DEPARTMENT OF
AGRICULTURE, and the following INDIVIDUALS, in                   NOTICE OF MOTION TO DISMISS
their individual and official capacities: BASIL                  PURSUANT TO
SEGGOS—Commissioner, SONNIE PERDUE—                              FRCP 12(b)(1), (6)
Secretary, WILLIAM POWELL—Lieutenant/Captain,
DEC Division of Law Enforcement, JOSEPH
THERRIEN—Director, DEC Special Licenses Unit,
ANDREA D’AMBROSIO—USDA Animal Care
Inspector, and John/Jane Does #1-15,

                                                 Defendants.

       Please take notice pursuant to Local Rule 7(a)(1) that on the ____ day of ___________,

2021 at ___:___ AM/PM at the U.S. District Court for the Western District of New York, located

at 100 State Street, Rochester, NY 14614, defendants New York State Department of

Environmental Conservation, Basil Seggos, Joseph Therrien, and William Powell (together,

“Defendants”) will move this Court, pursuant to FRCP 12(b)(1) and 12(b)(6), to dismiss the

complaint in this action.

       For the reasons stated in detail in the memorandum of law filed with this notice pursuant

to Local Rule 7(a)(2)(A), the Declaration of Assistant Attorney General Brittany M. Haner, dated

March 22, 2021, filed pursuant to Local Rule 7(a)(3), together with attached exhibits, and all

other pleadings and papers filed in this action, Defendants respectfully request that this Court

enter judgment against plaintiff Carrie M. Leo dismissing the complaint in this action and

granting any such further relief as the Court deems just and proper.
         Case 6:20-cv-07039-FPG Document 13 Filed 03/22/21 Page 2 of 2




       Under Local Rule 7(b)(2)(B), plaintiff is required to file and serve opposing papers

fourteen (14) days after the service of this motion, if the Court does not issue an order with an

alternative deadline. Defendants reserve the right to file and serve reply papers.

Dated: March 22, 2021                    LETITIA JAMES
                                          Attorney General of the State of New York
                                          Attorney for State Defendants

                                      By:     /s/ Brittany M. Haner
                                              BRITTANY M. HANER
                                              Assistant Attorney General
                                              Environmental Protection Bureau
                                              The Capitol
                                              Albany, NY 12224
                                              (518) 776-2389
                                              Brittany.Haner@ag.ny.gov




                                                 2
